Citation Nr: 0433881	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased rating for bilateral tinnitus.


FINDING OF FACT


The veteran is in receipt of a ten percent rating for 
tinnitus.


CONCLUSION OF LAW


A rating in excess of 10 percent for tinnitus is not 
warranted.  U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §  
4.87(a), Diagnostic Code 6260 (1998-1999); 38 C.F.R. §  4.14, 
4.25(b), 4.87, Diagnostic Code 6260 (1999-2002); VAOPGCPREC 
3-2000 (April 10, 2000); VAOPGCPREC 2-2003 (May 23, 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 C.F.R. §§  4.1 - 4.14, 
4.25(b) (2004); 38 C.F.R. §  4.87, Diagnostic Code 6260 
(2004).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a March 2000 rating decision, the veteran was awarded 
service connection for bilateral hearing loss with a 
noncompensable rating.  The veteran was also service 
connected for tinnitus with an evaluation of 10 percent.

In March 2003, the veteran filed an increased rating claim, 
requesting two separate 10 percent ratings, one for each ear, 
for tinnitus.  The RO informed the veteran in March 2003 that 
under the current rating schedule, a maximum evaluation of 10 
percent may be assigned for a diagnosis of tinnitus.  The RO 
further informed the veteran that there is currently no legal 
basis to assign a separate evaluation for tinnitus in each 
ear.

Analysis

The Court of Appeals for Veterans Claims (CAVC or Court) has 
previously held that a 10 percent rating for tinnitus is 
"the highest level possible under the regulations for 
tinnitus."  See Comley v. Brown, 7 Vet.App. 376, 378 (1995).  
This case has not been expressly overruled, and is binding 
upon the Board of Veterans Appeals (BVA or Board).  See 38 
U.S.C.A. §  7252 (West 2002).  In Wanner v. Principi, 17 
Vet.App. 4, 18 (2003), the Court later called into question 
the applicability of 38 C.F.R. §  4.25(b) which states, in 
pertinent part, as follows:

"Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accidence, 
etc., are to be rated separately as are all other disabling 
conditions, if any."

VA's General Counsel issued a Precedent Opinion, VAOPGCPREC 
2-2003 dated May 23, 2003, that directly addresses both the 
issue raised in Wanner and the arguments advanced by the 
veteran in this case.  The Board is statutorily bound to 
follow this opinion.  See 38 U.S.C.A. §  7104(c) (West 2002).  
This opinion addresses the underlying medical and legal bases 
for VA's longstanding practice of providing a maximum 10 
percent rating for tinnitus.

Before 1999, the rating schedule authorized a 10% disability 
rating for tinnitus incurred as a result of trauma to the 
head.  See generally 38 C.F.R. §  4.87(a), Diagnostic Code 
6260 (1998) ("Persistent as a symptom of head injury, 
concussion or acoustic trauma.")  At that time, 
manifestations of tinnitus that were not the result of head 
trauma could be rated in association with the underlying 
cause under the appropriate diagnostic code.  In Wanner, the 
CAVC invalidated the part of pre-1999 38 C.F.R. §  4.87(a), 
DC 6260, that contained a trauma requirement for a 10% 
disability rating for tinnitus.  As a result, the sole 
criterion remaining for that regulation was that tinnitus be 
"persistent."  The rating schedule was amended, 64 Fed. 
Reg. 25202, 25, 210 (1999), to provide service connection for 
"tinnitus, recurrent," regardless of its etiology.  See 38 
C.F.R. §  4.87, DC 6260.  Additionally, a note was added in 
the 1999 amendment instructing raters that:  "A separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or any other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes."  See 38 C.F.R. §  
4.87, DC 6260.  Neither the prior nor the amended regulation 
contained any language suggesting that a separate tinnitus 
rating could be awarded for each ear, nor does any other 
rating schedule provision in effect prior to or after 1999 
suggest that such separate ratings may be awarded.

In 1999, the Rating Schedule was amended, 64 Fed. Reg. 
25,202, 25,210 (1999), to provide service connection for 
"tinnitus, recurrent," regardless of etiology.  See 38 
C.F.R. §  4.87, DC 6260.  Neither the prior nor the amended 
regulation contained any language suggesting that a separate 
tinnitus rating could be awarded for each ear, nor does any 
other rating schedule provision in effect prior to or after 
1999 suggest that such separate ratings may be awarded.  The 
condition of tinnitus is taken into account as a rating 
factor, which may give rise to a maximum 10% disability 
rating without regard to whether the condition is unilateral 
or bilateral in nature.

On May 14, 2003, VA published a final rule adding a note to 
DC 6260, directing raters to "assign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  See 68 
Fed. Reg. 25,822, 25,823 (2003); 38 C.F.R. §  4.87, DC 6260, 
note (2).  The notice also added a note providing that 
objective tinnitus is to be evaluated as part of the 
underlying condition, not under DC 6260.  See 38 C.F.R. §  
4.87, DC 6260, note (3).  The notice stated that:

This document amends the Department of Veterans Affairs (VA) 
Schedule for Rating Disabilities to state more explicitly the 
method of evaluation of tinnitus under diagnostic code 6260 
in the portion of the rating schedule that addresses 
evaluation of disabilities of the ear.  The intended effect 
of this action is to codify current standard VA practice by 
stating that recurrent tinnitus will be assigned only a 
single 10 percent evaluation whether it is perceived in one 
ear, both ears, or somewhere in the head.  See 68 Fed. Reg. 
At 25,822 (2003).

As was stated in the notice of proposed rulemaking:  "This 
amendment involves no substantive change and is consistent 
with current practice."  See 67 Fed. Reg. At 59,033.  Thus, 
the amendment restated in more explicit terms the rule 
reflected in prior VA regulations that only a single 10% 
rating for tinnitus is authorized regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.

The 1999 amendment to DC 6260 reflected an awareness that 
tinnitus need not be constant to be disabling and that it can 
have causes other than head trauma.  See 59 Fed. Reg. 17,295, 
17,297 (1994).  The amendment addressed the need to 
accommodate tinnitus resulting from other causes.  Further, 
the note added to DC 6260 by that amendment reflects the 
rule, stated in 38 C.F.R. §  4.14, that the disability 
resulting from tinnitus cannot be rated simultaneously under 
more than one diagnostic code.  The 1999 amendment did not 
reflect any change in view as to the nature of tinnitus 
itself.  Thus, the most recent DC 6260 amendment definitively 
stating that only a single 10% disability rating is 
authorized for tinnitus merely restates the law as it existed 
both prior to and after the 1999 amendment.  Accordingly, the 
rule that only a single 10% disability rating is authorized 
for tinnitus regardless of whether the tinnitus is perceived 
as unilateral, bilateral, or in the head is for application 
in cases arising both before and after the 1999 amendment.

Diagnostic Code 6260 (currently codified at 38 C.F.R. §  
4.87), as in effect prior to June 10, 1999, and as amended as 
of that date, authorized a single 10% disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear may not be assigned under DC 6260 or 
any other diagnostic code.

The VA has made the medical determination that tinnitus is a 
perception of noise disability originating from the brain, 
and the source of the perceived noise is not in either or 
both ears; it is a single disability, which may be perceived 
as a ringing in one ear and/or in the head.  See 67 Fed. Reg. 
59,033 (2002).  This medical determination underlies VA's 
longstanding policy, recently codified at 38 C.F.R. §  4.87, 
Diagnostic Code 6260, note (2), that a single evaluation is 
assignable for tinnitus whether the sound is perceived in one 
ear, both ears, or in the head.  See 67 Fed. Reg. At 59,033; 
68 Fed. Reg. At 25,822.  Based upon this medical fact, the 
VA's General Counsel opinion VAOPGCPREC 2-2003 has been 
adopted with respect to the inapplicability to 38 C.F.R. §  
4.25.  As a matter of law, versions of Diagnostic Code 6260 
in effect before and after the revision on June 10, 1999, 
only authorizes a single 10 percent rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  See VAOPGCPREC 2-2003 (May 23, 
2003); 38 U.S.C.A. §  7104(c) (West 2002).  Any other result 
would amount to duplication of VA compensation benefits, 
which is expressly prohibited by 38 C.F.R. §  4.14 (2004).

"To avoid confusion, in a case such as this one, where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  See Sabonis v. Brown, 6 Vet.App. 426 (1994).

The veteran filed his claim for an increased rating for 
tinnitus in March 2003 and filed his notice of disagreement 
(NOD) in May 2003.  Under all versions of the regulation, the 
maximum rating which is available for tinnitus is 10 percent.  
The Board therefore finds that neither version of the 
regulation is more favorable to the veteran.  See VAOPGCPREC 
3-2000 (April 10, 2000).  

The medical evidence establishes that the veteran has 
tinnitus and that he is rated 10 percent for it.  As 
previously stated, 10 percent is the maximum schedular 
evaluation allowed for tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  This area of 
uncertainty has, however, been clarified by VAOPGCPREC 2-
2003.  As the GC opinion makes clear, the disease entity of 
"tinnitus" is considered to have but one symptom--the 
perception of sound in the brain without acoustic stimulus.  
According to the GC opinion, because tinnitus does not 
produce separate and distinct symptoms, the assignment of 
separate ratings for the right and the left ear is not 
appropriate.

Precedential opinions of the GC are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); see also Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  Thus, all versions of 
Diagnostic Code 6260 preclude the assignment of separate 
disability ratings for bilateral tinnitus; 10 percent is the 
maximum rating available for tinnitus.

For the reasons and bases expressed above, the preponderance 
of the evidence is against the appeal to establish 
entitlement to a disability rating in excess of 10 percent 
for tinnitus. 

The Board further notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Board also 
notes that the RO failed to apprise the veteran of all of the 
notice provisions of the VCAA.  

As noted above, the facts are not in dispute.  Further 
development of the case would not change the facts in this 
matter.  It is not the factual evidence that is dispositive 
of this appeal, but rather the interpretation and application 
of the governing statutes.  Thus, it is not prejudicial to 
the veteran for the Board to proceed to issue a decision at 
this time without remanding the case to the RO for 
consideration under the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran).  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The appeal is without legal merit and further development or 
analysis would not be productive.  See Livesay v. Principi, 
15 Vet. App. 165, 178 (2001); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).


ORDER


Entitlement to an increased rating for tinnitus from 10 
percent is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



